Trippe, Judge.
' The second bill was against Clark individually. The contract it seeks to enforce was made with Clark. That contract involved a disposition of the case made by the first bill to which Morgan was a party. Morgan had a right to. be heard ujbon the question as to his interest. .It furthermore appeared that Morgan’s interest in the property had been assigned as a *381homestead for his wife and children. The testimony was also conflicting upon the point as to Clark being the sole owner. Surely, a specific performance of a contract with Clark, and a decree under that contract restraining Morgan from the use of property in which the original bill charged he had an interest, and to which bill he was a party, could not be granted, unless .Morgan was a party to the proceedings in which such a decree was sought. Under this view, and more especially as there was contradictory testimony as to Clark’s having the title to the whole property, and that, too, without a right on the part of Morgan to be heard, we cannot say there was error in the refusal of the injunction prayed for.
Judgment affirmed.